Citation Nr: 1022023	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right back and posterior chest 
with retained foreign bodies, evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right hip with retained foreign 
bodies, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the Veteran's disability to 10 
percent disabling, effective February 8, 2005 for his 
service-connected shell fragment wound of the right back and 
posterior chest with retained foreign bodies and continued 
the 10 percent evaluation for his service-connected shell 
fragment wound of the right hip with retained foreign bodies.  

In March 2008, the Veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

In May 2008, the Board remanded the claims for additional 
development and adjudicative action.  After completion of the 
Board's requested development, the case was returned for 
appellate review.  In a November 2008 decision, the Board 
remanded the Veteran's increased rating claim for his 
service-connected residuals of a shell fragment wound of the 
right back and posterior chest with retained foreign bodies, 
but denied an increased rating for his service-connected 
residuals of a shell fragment wound to the right hip with 
retained foreign bodies.  The Veteran appealed the Board's 
November 2008 decision, with regards to his increased rating 
claim for his shell fragment wound to the right hip with 
retained foreign bodies to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated November 2009, 
the Court granted a Joint Motion for Remand, vacated the 
November 2009 Board decision, and remanded the case for 
compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Pursuant to the November 2009 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claims currently on appeal, further development is 
required prior to final appellate review.  

The Veteran asserts that his service-connected disabilities 
are worse than the current evaluation contemplates and 
contends that higher evaluations are warranted for his 
disabilities.  

As previously mentioned, the Court vacated the November 2008 
Board decision, which denied an increased rating for the 
Veteran's service-connected residuals of a shell fragment 
wound to the right hip with retained foreign bodies, and 
remanded the issues to the Board for compliance with 
directives that were specified by the Court.  The Court noted 
that the Veteran underwent a VA examination for his service-
connected hip disability in June 2008.  Specifically, the 
June 2008 VA examination report noted that there were 
"several wounds on the right lateral thigh . . . affect[ing] 
muscle groups XIII and XVI."  The June 2008 VA examiner also 
noted that x-rays reflect metallic shrapnel "projecting over 
the proximal thigh and the right hemipelvis."  The Court 
concluded that because the June 2008 VA examiner did not 
specifically identify the exact muscle groups in which 
shrapnel is retained or the track of the shrapnel though the 
muscle groups as indicated by x-ray, such examination is 
inadequate.  

In light of the November 2009 Joint Motion for Remand, the 
Board finds that the June 2008 VA examination is incomplete 
as there was no specific identification of the exact muscle 
group or evaluation of the cardinal signs and symptoms of a 
muscle disability.  In order to make an accurate assessment 
of the Veteran's service-connected residuals of a shell 
fragment wound to the right hip with retained foreign bodies, 
it is necessary to have a medical examination based upon a 
thorough review of the record and examination of the Veteran 
to determine the extent of the residuals of the gunshot wound 
involving the right hip.

Turning to the Veteran's increased rating claim for his 
service-connected residuals of a shell fragment wound of the 
right back and posterior chest with retained foreign bodies, 
the Board remanded the claim in November 2008.  According to 
the November 2008 remand, the Board acknowledged that a VA 
examination was performed for the service-connected 
disability in June 2008.  However, the VA examiner neither 
identified the muscle group or groups involved, nor did 
he/she characterize the severity of any such disability.  As 
such, the Board directed the RO to contact the VA examiner 
who conducted the June 2008 VA examination with a request for 
clarification regarding the Veteran's residuals of shrapnel 
fragment wounds to the right back and posterior chest.  It 
was also noted that he should indicate which muscle group or 
groups are affected, identify all pertinent symptomatology, 
and provide an opinion regarding whether these injury 
residuals are moderate, moderately severe, or severe.  
Finally, the Board stated that "[s]hould the examiner 
conclude that he cannot address the above questions absent 
further examination of the [V]eteran, such examination should 
be scheduled . . . ."  

Upon review of the record, there is no indication of such 
addendum opinion or a new VA examination for the Veteran's 
service-connected disability.  Thus, the Board finds that the 
RO did not fully comply with the Board's instructions in the 
November 2008 remand, thereby constituting a violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be 
afforded a muscle injury examination to 
determine the current severity of the 
residuals of a shell fragment wound of 
the right back, posterior chest, and 
right hip, all with retained foreign 
bodies.  The Veteran's claims folder, 
including the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All tests and studies 
deemed appropriate should be performed, 
and all clinical findings should be 
reported in detail.  

The examiner should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by these conditions.  All 
motion must be documented in degrees.  
Functional impairment, and any objective 
signs reflecting such impairment should 
be documented.  Specifically, the 
examiner should recognize all of the 
muscle groups involved, and specify the 
degree of injury to those muscle groups, 
as well as what functional abilities are 
affected.  

The examiner should also comment as to 
whether the disabilities associated with 
each of the affected muscle groups would 
be considered moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.  

Additionally, the examiner should 
indicate whether any scars associated 
with the injuries are superficial, poorly 
nourished, or with repeated ulceration; 
or are tender and painful on objective 
demonstration, as well as document the 
size of all scars in square centimeters.  

Furthermore, it should be considered 
whether there are any separate and 
distinct musculoskeletal and/or 
neurological manifestations of the 
Veteran's service-connected residuals of 
a shell fragment wound of the right back, 
posterior chest, and right hip with 
retained foreign bodies or whether any 
existing musculoskeletal and/or 
neurological disabilities are secondary 
to the service-connected disabilities.  
All opinions and conclusions must be 
supported by complete rationale.  

2.  Once such development is completed, 
readjudicate the claims currently on 
appeal.  If the benefits remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


